490 F.2d 1384
85 L.R.R.M. (BNA) 2656, 73 Lab.Cas.  P 14,344
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AVON CONVALESCENT CENTER, INC., Respondent.
No. 73-1323.
United States Court of Appeals, Sixth Circuit.
Argued Jan. 28, 1974.Decided Feb. 26, 1974.

Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Acting Asst. Gen. Counsel, Joseph E. Mayer, Vivian A. Miller, Attys., National Labor Relations Board, Washington, D.C., on brief, for petitioner.
Jonas B. Katz, David Reichert, Cincinnati, Ohio, on brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.
PER CURIAM.


1
In this case the National Labor Relations Board seeks enforcement of an order previously issued against respondent Avon Convalescent Center, Inc.  The Board's decision and order are reported at 200 N.L.R.B. No. 99.


2
The record discloses that when employees of the Convalescent Center undertook organization of a union in early 1971, respondent met the challenge, as found by the Board on substantial evidence, by illegal surveillance, threats and discharges.  We have reviewed the record and hold that the findings of fact of the Trial Examiner and the Board are not only supported by substantial evidence, they are compelled by it.


3
Enforcement of the Board's order is granted.